Case 21-40499-bem                Doc 12      Filed 05/28/21 Entered 05/28/21 08:41:34   Desc
                                                 Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                          ROME DIVISION

 IN RE:        TONY L. LONG,                               {   CHAPTER 13
                                                           {
                                                           {
               DEBTOR(S)                                   {   CASE NO. R21-40499-BEM
                                                           {
                                                           {   JUDGE   ELLIS-MONRO


                                        OBJECTION TO CONFIRMATION

      COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
 Confirmation of the plan for the following reasons:

      1. The Debtor(s)' payments under the proposed plan are not
 current.

      2. The Plan as proposed will extend beyond sixty (60)
 months, contrary to 11 U.S.C. Section 1322(d). (96 months).

      WHEREFORE, the Trustee moves the Court to inquire into the
 above objections, deny confirmation of this Debtor’s(s’) Plan and
 to dismiss the case; or, in the alternative, convert the case to
 one under Chapter 7.

 May 27, 2021
                                                                /s
                                                     Albert C. Guthrie, Esq.
                                                     for Chapter 13 Trustee
                                                     GA Bar No. 142399




 Mary Ida Townson, Chapter 13 Trustee
 285 Peachtree Center Ave, Suite 1600
 Atlanta, GA 30303
 404-525-1110
 albertg@atlch13tt.com
Case 21-40499-bem                Doc 12    Filed 05/28/21 Entered 05/28/21 08:41:34   Desc
                                               Page 2 of 2




 R21-40499-BEM
                                        CERTIFICATE OF SERVICE

      This is to certify that on this day I caused a copy of the
 foregoing pleading to be served via United States First Class
 Mail, with adequate postage thereon, on the following parties at
 the address shown for each:

 DEBTOR(S):

 TONY L. LONG
 229 SHORTY LENTS RD
 APT B
 CHATSWORTH, GA 30705-5275

 I further certify that I have on this day electronically filed
 the pleading using the Bankruptcy Court's Electronic Filing
 program, which sends a notice of this document and an
 accompanying link to this document to the following parties who
 have appeared in this case under the Bankruptcy Court's
 Electronic Case Filing program:

 SAEGER & ASSOCIATES




 This 28th day of May, 2021



            /s
 Albert C. Guthrie, Esq.
 for Chapter 13 Trustee
 GA Bar No. 142399




 Mary Ida Townson, Chapter 13 Trustee
 285 Peachtree Center Ave, Suite 1600
 Atlanta, GA 30303
 404-525-1110
 albertg@atlch13tt.com
